DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-13 in the reply filed on 09/13/2022 is acknowledged.  The traversal is on the ground(s) that Claim 14 is amended to require all the limitations of Claim 1 such that Inventions Group I and Group II are no longer distinct from each other.  Upon review, the Examiner confirms that Claims 1 & 14 are no longer patentably distinct and that both Claims 1 & 14 be examined herewith.
However, Claims 15-20, which depend from method Claim 14 recite additional process limitations (e.g. “laser engraving” and “roller attachment”) that may be substituted with material different subtractive or additive processes and, thus, are still patentably distinct from the device of Claim 1 and constitute an undue burden of examination for the same reasons detailed in the previous Restriction Requirement.  Thus Claims 15-20 remain withdrawn from consideration herewith.
 The requirement is still deemed proper and is therefore made FINAL.





Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: air bubbles 31 in Fig. 1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):
Regarding Claim 8: The specific arrangement of the “touch module” and the “second optical adhesive layer”.
Regarding Claim 11: Each of the configuration of “a light shielding layer, a buffer layer, a thin film transistor array layer, a light emitting component array layer, and an encapsulation layer which are sequentially disposed on the display substrate”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DISPLAY APPARATUS HAVING BLIND HOLE IN POLARIZER, AND PREPARATION METHOD THEREOF (or similar)

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4:
In Line 4: The limitation of “an optical characteristic layer” creates confusion because it is unclear if this refers to the identical feature recited previously in Line 4 of Parent Claim 1 or to a different layer altogether.  Based on the instant application, for examination purposes this will be interpreted as the same layer of Claim 1, Line 4.

Regarding Claim 7, the limitation “wherein a content of fully cured gel of material forming the first optical adhesive layer is greater than 70%” creates confusion because neither the claim nor Applicant’s Specification adequately describe the nature of the claimed “content”.  For example, one skilled in the art would not be able to determine if the claimed “content” refers to a percentage mass, percentage volume, or percentage of any other feasible parameter related to the “first optical adhesive layer”.
		As best understood based on the instant application, for examination purposes this “content” will be interpreted as encompassing at least one of percentage mass or percentage volume of the “first optical adhesive”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 & 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Pub. CN-109976029-A to Chen et al. (from hereinafter Chen; all citations thereto address the attached English-language translation).
Regarding Claim 1, Chen teaches a display apparatus (Figs. 1-13; e.g. see Figs. 1 & 3 reproduced below for convenience), comprising:
a display panel (10), a display area of the display panel (10) having a first hole (102);
a polarizer (30) disposed on one side of the display panel (10), wherein the polarizer (30) has a blind hole (301), the blind hole (301) penetrates through an optical characteristic layer (315) in the polarizer (30), and an orthographic projection of the blind hole (301) on the display panel (10) at least partially overlaps with the first hole (102);
a first optical adhesive layer (40) disposed on a surface of the polarizer (30) away from the display panel (10), wherein the first optical adhesive layer (40) comprises a planar portion (40 in region 101) and a convex portion (40 in region 102), and the convex portion (40 in region 102) is filled in the blind hole (301); and
a cover plate (50) disposed on one side of the first optical adhesive layer (40) away from the display panel (10).

    PNG
    media_image1.png
    1017
    1821
    media_image1.png
    Greyscale


Regarding Claim 2, Chen teaches the display apparatus according to claim 1, wherein a depth (H1) of the blind hole (301) is less than or equal to 40% of a thickness (H2) of the planar portion (40 in region 101; see Chen teaching “H1/H2 ≤ 0.3”).

Regarding Claim 3, Chen teaches the display apparatus according to claim 2, wherein the depth (H1) of the blind hole (301) is less than or equal to 25% of a thickness (H2) of the planar portion (40 in region 101; see Chen teaching “H1/H2 ≤ 0.3”).


Regarding Claim 4 (as best understood), Chen teaches the display apparatus according to claim 3, wherein the polarizer (30) further comprises:
a support layer (316) in contact with the first optical adhesive layer (40);
an optical characteristic layer (315) disposed on a surface of the support layer (316) away from the first optical adhesive layer (40);
a first adhesive layer (313/314) disposed on a surface of the optical characteristic layer (315) away from the first optical adhesive layer (40);
a polarizing layer (quarter wave plate 312) disposed on a surface of the first adhesive layer (313/314) away from the first optical adhesive layer (40); and
a second adhesive layer (311) disposed on a surface of the polarizing layer (312) away from the first optical adhesive layer (40).

Regarding Claim 5, Chen teaches the display apparatus according to claim 4, wherein the blind hole (301) at least penetrates through the support layer (316) and the optical characteristic layer (315).

Regarding Claim 6, Chen teaches the display apparatus according to claim 4, wherein the blind hole (301) only penetrates through the support layer (316) and the optical characteristic layer (315).

Regarding Claim 12, Chen teaches the display apparatus according to claim 1, wherein the first hole (102) is disposed above the display area (see Chen teaching “the second display region 102 is multiplexed as photosensitive element reserve”).
Regarding Claim 13, Chen teaches the display apparatus according to claim 12, wherein a shape of the first hole (102) is a round (see again Fig. 1 reproduced supra), a square, or a rectangle with curved short sides.

Regarding Claim 14, Chen teaches a method for preparing a display apparatus (see again Figs. 1 & 3 reproduced supra), comprising:
forming bonding a polarizer (30) disposed on one side of a display panel (10);
wherein a display area of the display panel (10) has a first hole (102);
forming a blind hole (301) disposed on one side of the polarizer (30) away from the display panel (10);
wherein the blind hole (301) penetrates through an optical characteristic layer (315) in the polarizer (30), and an orthographic projection of the blind hole (301) on the display panel (10) at least partially overlaps with the first hole (102);
forming a first optical adhesive layer (40) disposed on a surface of the polarizer (30) away from the display panel (10) and in the blind hole (301);
wherein the first optical adhesive layer (40) comprises a planar portion (40 in region 101) and a convex portion (40 in region 102), and the convex portion (40 in region 102) is filled in the blind hole (301); and
forming bonding a cover plate (50) disposed on one side a surface of the first optical adhesive layer (40) away from the display panel (10).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen or, in the alternative, over Chen in view of Chinese Patent Pub. CN-110133787-A to Liu (from hereinafter Liu; all citations thereto address the attached English-language translation)
Regarding Claim 7 (as best understood), Chen teaches the display apparatus according to claim 1.
Chen may not explicitly teach that a content of fully cured gel of material forming the first optical adhesive layer (40) is greater than 70%.
Liu does teach a similar display apparatus (e.g. see Fig. 5 reproduced below for convenience) comprising an analogous first optical adhesive layer (50), and that “the optical adhesive layer 50 is filled between the cover layer 40 and the polarizer 100, [so] there is no air layer between the polarizer 100 [and] the cover layer 40, [which] can largely reduce the reflectivity of light, which helps to improve the imaging quality”.
Liu further teaches that the first optical adhesive layer (50) “can be OCA optical glue layer 50 (Optically Clear Adhesive) optical adhesive, with colourless transparent and light transmittance of 90% or more, good bonding intensity, can be carried out at room temperature or medium-temperature curing, and curing shrinkage and so on.”

    PNG
    media_image2.png
    710
    1007
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the first optical adhesive layer (40) of Chen having a content of fully cured gel of material greater than 70% because, similar to Applicant’s desire to reduce air bubble defects (see Specification; pgs. 4-5), Liu also demonstrates that cured adhesive layers predictably and beneficially inhibit air contamination within this polarizer configuration (see again Liu cited supra). 
Furthermore, the claimed percentage range of fully cured gel material would have been obvious to one of ordinary skill in the art, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation to predictably enhance adhesion and sealing characteristics of a polarizer configuration in an OLED display (see MPEP § 2144.05).

Regarding Claim 8, Chen teaches the display apparatus according to claim 1, further comprising:
a touch module (200; see Figs. 9-10 & Chen teaching “the photosensitive element 200 may include, for example, device fingerprint identification device [emphasis Examiner’s] or camera equipment needs to collect external light through the display panel 100”) disposed on a surface of the polarizer (30) away from the cover plate (50).
Although Chen may not explicitly teach a second optical adhesive layer disposed on a surface of the touch module (200) away from the cover plate (50) and in contact with the display panel (10), before the instant application was filed it would have nevertheless been obvious to one of ordinary skill in the art to implement the “second optical adhesive layer” as claimed because Chen and Liu both demonstrate that optical adhesive layers are art-recognized equivalent materials used for the same purpose of bonding together different elements of an OLED display device (see MPEP § 2144.06-07; see again Liu teaching that optical adhesives “can be OCA optical glue layer 50 (Optically Clear Adhesive) optical adhesive, with colourless transparent and light transmittance of 90% or more, good bonding intensity, can be carried out at room temperature or medium-temperature curing, and curing shrinkage and so on”).

Regarding Claims 9-10, Chen and Liu teach the display apparatus according to claim 1, wherein the display panel (Chen 10) is an Organic Light Emitting Diode (OLED; see Liu teaching “a display screen 30 for displaying picture, can be LCD (liquid-crystal display) liquid crystal display screen or an OLED (Organic Light Emitting Diode) organic light emitting diode display screen”) display panel (Chen 10).
Finally, although Chen and Liu may not explicitly teach that the OLED display panel is an “Active Matrix/Organic Light Emitting Diode (AMOLED) display panel”, the examiner hereby takes Official notice and asserts that AMOLED display panels are so well-known, or of such common knowledge in the art that it is capable of instant and unquestionable demonstration as being well-known. (See MPEP § 2144.03)


Regarding Claim 11, Chen and Liu teach the display apparatus according to claim 1, wherein the display panel (Chen 10; Liu 200) comprises a display substrate (Chen “array substrate” 10 | Liu 30, see Fig. 5), and a light shielding layer (see Liu 60, teaching “foam 60 has blocking effect to the light ray”), a buffer layer (Liu 60), a thin film transistor array layer (Liu 33; see Fig. 6), a light emitting component array layer (Liu 33; see Fig. 6), and an encapsulation layer (Chen 20) which are sequentially disposed on the display substrate.
Furthermore, the examiner hereby takes Official notice and asserts that this display-panel layer configuration is so well-known, or of such common knowledge in the art that it is capable of instant and unquestionable demonstration as being well-known. (See MPEP § 2144.03)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892